
	

115 S3183 IS: Air Travel Ticketing Transparency and Protection Act
U.S. Senate
2018-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3183
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2018
			Ms. Klobuchar introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To require large ticket agents to adopt minimum customer service standards for the purchase of air
			 fares and related passenger air transportation services.
	
	
		1.Short title
 This Act may be cited as the Air Travel Ticketing Transparency and Protection Act.
		2.Consumer protection requirements relating to large ticket agents
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall issue a final rule to enable and require large ticket agents to adopt minimum customer service standards.
 (b)PurposeThe purpose of the final rule shall be for air carriers and large ticket agents to ensure that, to the extent practicable, there is a consistent level of consumer protection regardless of where consumers purchase air fares and related passenger air transportation services.
 (c)StandardsIn issuing the final rule, the Secretary shall endeavor to establish standards consistent with all customer service and disclosure requirements applicable to air carriers under title 49, United States Code, and associated regulations in connection with the purchase of air fares and related passenger air transportation services.
 (d)DefinitionsIn this section: (1) Air carrierThe term air carrier means an air carrier or foreign air carrier, as those terms are defined in section 40102(a) of title 49, United States Code.
 (2)ConsumerThe term consumer means a person who purchases or considers the purchase of passenger air transportation services. (3)SecretaryThe term Secretary means the Secretary of Transportation.
				(4)Ticket agent
 (A)In generalSubject to subparagraph (B), the term ticket agent has the meaning given that term in section 40102(a) of title 49, United States Code. (B)InclusionThe term ticket agent includes a person who acts as an intermediary involved in the sale of passenger air transportation directly or indirectly to consumers, including by operating an electronic airline information system, if the person—
 (i)holds the person out as a source of information about, or reservations for, the passenger air transportation industry; and
 (ii)receives compensation in any way related to the sale of passenger air transportation. (5)Large ticket agentThe term large ticket agent means a ticket agent with annual revenues of $100,000,000 or more.
				
